DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment where wheels support the receptacle, claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  Applicant’s receptacle isn’t really “supported by” wheels, there are just wheels attached to the back, fig. 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downing et al. (US 2021/0253343).
Regarding claim 1, Downing discloses a container assembly comprising: 
a container body at 12 having a side wall extending upward from a base to define a mouth, fig. 1B; 
a lid 40 pivotably secured to the container body (secured via collar 50) and pivotable between an open position and a closed position over the mouth of the container body, fig. 2, [0073]; and 
a collar (shroud 50) secured to an upper edge of the side wall of the container body [0077].


    PNG
    media_image1.png
    290
    754
    media_image1.png
    Greyscale

Regarding claim 13, as seen in annotated Fig. 5A, the lid of Downing is recessed below an upper edge of the collar.

Regarding claim 14, the collar (shroud) of Downing extends around four sides, fig. 4B, thereby meeting the limitation: wherein the collar extends about three sides of the mouth of the container body.

Regarding claims 2 and 15, Downing further discloses that the container body includes a lip extending outward and downward at an upper edge of the side wall and wherein the collar is secured to the lip of the container body, annotated fig. 5A [0077].

Claim(s) 1-6, 8-10, 13-15, and 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 920006183).
Regarding claim 1, Kim discloses a container assembly comprising: 
a container body 1 having a side wall extending upward from a base to define a mouth; 
a lid 4 pivotably secured to the container body (at 11) and pivotable between an open position and a closed position over the mouth of the container body, fig. 5 and 6; and 
a collar 2 secured to an upper edge of the side wall of the container body, fig. 5a.

Regarding claim 2, Kim further discloses that the container body includes a lip extending outward and downward at an upper edge of the side wall and wherein the collar is secured to the lip of the container body, fig. 5a, (the collar surrounds the lip and is thereby secured to the lip).

Regarding claim 4, Kim further discloses that the collar includes a horizontal portion secured to an upper surface of the lip and the collar includes a lower peripheral flange projecting downward from the horizontal portion.

Regarding claims 3 and 5, Kim further discloses that the collar includes a horizontal portion secured to an upper surface of the lip and the collar includes an upper peripheral flange projecting upward from the horizontal portion, annotated fig. 5a.

    PNG
    media_image2.png
    367
    939
    media_image2.png
    Greyscale


Regarding claims 6 and 14, Kim further discloses that the collar extends about three (four) sides of the mouth of the container body, fig. 1.

Regarding claims 8, 9, 13, Kim further discloses that the lid is recessed within and completely below the upper edge of the upper peripheral flange when the lid is in the closed position (as seen in fig. 5b, the lid is contained with the triangular shaped portion of the collar).

Regarding claim 10, Kim further discloses the lower peripheral flange is secured to a vertical portion of the lip of the container body, fig. 5a.  The lower peripheral flange of the collar is secured to vertical downward portion of the lip by completely surrounding and touching the vertical downward portion of the lip.

Regarding claim 15, Kim discloses claim 15, see claim 2, above.
 
Regarding claim 17, Kim discloses a collar 2 reinforcing a mouth of a container (by surrounding the lip of the mouth thereby making it double wall, fig. 5b) comprising: 
a horizontal portion having a pair of side portions (left and right) extending from a front portion, fig. 1; and 
a lower peripheral flange projecting downward from an outer edge of the horizontal portion, fig. 5b.

Claim(s) 1, 13, 14, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 3893615).
Regarding claim 1, Johnson discloses, fig. 1 and 3, a container assembly comprising: 
a container body having a side wall at 12 extending upward from a base to define a mouth; 
a lid at 22 pivotably secured to the container body and pivotable between an open position and a closed position over the mouth of the container body; and 
a collar 40 secured to an upper edge of the side wall of the container body, fig. 4.

Regarding claim 13, fig. 4, Johnson further discloses wherein the lid is recessed below an upper edge of the collar.

Regarding claim 14, fig. 1, Johnson further discloses wherein the collar extends about three sides of the mouth of the container body.

Regarding claim 17, Johnson discloses a collar reinforcing a mouth of a container(by surrounding the mouth of the container, fig. 4) comprising: 
See section of fig. 4, a horizontal portion having a pair of side portions extending from a front portion; and 
a lower peripheral flange projecting downward from an outer edge of the horizontal portion.

    PNG
    media_image3.png
    247
    311
    media_image3.png
    Greyscale

Regarding claim 18, Johnson further discloses an upper peripheral flange projecting upward from the outer edge of the horizontal portion at 40, fig. 4 section.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 15 above in view of Foster-Hentz (US 2005/0263970).
Regarding claim 16, the references applied above teach all of claim 15, as applied above.  Kim does not teach wheels supporting the container body. 
Foster teaches a trash receptacle 1 supported by wheels 10a and 10b to make the receptacle easier to move.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trash receptacle of Kim to have wheels in order to make the trash receptacle easier to move as per the teaching of Foster.

Allowable Subject Matter
Claims 7, 11, 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest available prior art doesn’t teach the double sheet thermoform (claim 11) or the gap in combination with the other structural details of the collar (claim 7), or the sides that don’t extend to reward edges (claim 19).
The claims not addressed above are allowable because they depend from an allowable claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735